Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered. Accordingly, claims 1, 5-6, 13, 26, 29-30, and 32 have been amended. Claims 1-6, 13-20, 26, and 29-33 are currently pending.

Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive. Applicant alleges that Yuan and Chapelon fails to anticipate “wherein the flexible SCC layer includes a polymer matrix and pillars made of a single crystal piezoelectric material and embedded in the polymer matrix, wherein the polymer matrix comprises a material providing the flexibility to the flexible SCC layer such that the flexible SCC layer is flexed to conform to a curved backing”, as explicitly recited by newly amended independent claims 1 and 13. As discussed in the new 35 U.S.C. 103 rejections as set forth below, when combined with the teachings of Lee and Weng, the modified Yuan would teach the limitations regarding the flexible SCC layer and polymer matrix as set forth in the claims.
Applicant’s arguments for patentability of dependent claims 2-6, 14-20, 26, and 29-33 solely rely on patentability of claims 1 and 13 by virtue of their dependency. In view of examiner's new grounds of rejection, claims 1 and 13 remain rejected, and as such the dependent claims 2-6, 14-20, 26, and 29-33 similarly remain rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 and 13-20, and 32-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yuan et al., (US PG Pub 2010/0168582, hereinafter “Yuan”) and in further view of Chapelon et al., (US 5,474,071, hereinafter “Chapelon”), Lee et al., (US 5,792,058, hereinafter "Lee"), and Weng et al., (US PG Pub 2001/0031922, hereinafter “Weng”).
Regarding claim 1, Yuan, drawn to a method of making ultrasound transducers, discloses a single ultrasound transducer for use in intra-vascular ultrasound (IVUS) imaging systems (see Abstract) comprising:
a single crystal composite (SCC) layer 600 (see Fig. 6A and paragraph [0046]);
a front electrode 614 on a side of the SCC layer 600; and 
a back electrode 616 on the opposite side of the SCC layer 600; wherein: 
the SCC layer 600 includes pillars made of a single crystal piezoelectric material (see paragraph [0047]; laser light creates kerfs 606, which leaves pillars as seen in Fig. 6B); and
the pillars are embedded in a polymer matrix 610 (see paragraph [0055]). 
However, Yuan is silent with regards to the specific structural arrangement of the SCC layer, the curvature of its surfaces and the surfaces of the electrodes, and the SCC layer being flexed to conform to the curved backing.


    PNG
    media_image1.png
    602
    1071
    media_image1.png
    Greyscale

At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the transducer of Yuan to include the specific ultrasound structural arrangement of elements as taught by Chapelon, in order to increase the emission area of the transducer without increasing its 

    PNG
    media_image2.png
    421
    607
    media_image2.png
    Greyscale

Additionally, Yuan is silent with regards to the SCC layer being flexible, wherein the flexible SCC layer includes a polymer matrix comprising a material providing the flexibility to the flexible SCC layer.
Lee teaches the SCC layer being flexible (see Col. 4, lines 23-26: “The electrode 14 for a given transducer element 12 may be part of a flexible circuit 15 for providing the hot wire or excitation signal to that piezoelectric element 12.”). Weng, drawn to flexible ultrasound arrays (see Abstract) further teaches a flexible SCC layer including a polymer matrix comprising a material providing the flexibility to the flexible SCC layer (see paragraph [0061]: “Although piezoelectric ceramic layer 154 is not 
At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the SCC layer and front electrode of Yuan to be flexible with a polymer matrix with a flexible material, as taught by Lee and Weng, in order to allow for the assembly to be bent to the desired shape by applying gentle pressure, as recognized by Lee, and to allow for the kerfs to expand and contact during bending, as taught by Weng. 

Regarding claim 13, Yuan discloses an IVUS system 100 (see Fig. 1) comprising:
an ultrasound emitter and receiver 306 rotationally disposed within an elongate member 102;
an actuator 110 coupled to the ultrasound emitter (see paragraph [0016]), the actuator 110 moving the ultrasound emitter 306 through at least a portion of an arc (see paragraph [0023]); and
a control system configured 104 to control the emission of a sequence of pulses from the ultrasound emitter 306 and receiving from the receiver ultrasound echo data associated with the pulses, the control system 104 processing the ultrasound echo data to generate a cross-sectional image of the vessel (see paragraph [0016]); wherein
the ultrasound emitter and receiver comprises a single ultrasound transducer comprising:
a single crystal composite (SCC) layer 600 (see Fig. 6A and paragraph [0046]);
a front electrode 614; and 
a back electrode 616; wherein: 
the SCC layer 600 includes pillars made of a single crystal piezoelectric material (see paragraph [0047]; 

However, Yuan is silent with regards to the specific structural arrangement of the SCC layer, the curvature of its surfaces and the surfaces of the electrodes, and the SCC layer being flexed to conform to the curved backing.
Chapelon, drawn to an ultrasound transducer for intra-vascular ultrasound imaging systems (see Fig. 2) teaches a curved transducer (see Fig. 15, element 20) being flexed to conform to a curved backing (see Fig. 2; rear portion 36 is a curved backing lined with and gasket 42, both of which support the transducer element 20), with a concave upper surface (see Fig. 8; see also Claim 12: “The probe according to claim 11, wherein said front face of said transducer element is concave.”) comprising an X axis (see Fig. 7; axis along d’2), a Y axis (axis along d2), and a Z axis (see Fig. 8, axis along F), and an opposing convex lower surface (see annotated Fig. 7 below) wherein the concave upper surface comprises a first negative curvature in a YZ plane (see annotated Fig. 7 below) and a second negative curvature in a XZ plane (see annotated Fig. 7 below), the first negative curvature being different from the second negative curvature (see annotated Fig. 7 below).

    PNG
    media_image1.png
    602
    1071
    media_image1.png
    Greyscale

At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the transducer of Yuan to include the specific ultrasound structural arrangement of elements as taught by Chapelon, in order to increase the emission area of the transducer without increasing its diameter, and to retain the same emission area while reducing the area of the transducer, as recognized by Chapelon (see Col. 11, lines 1-18). While Chapelon does not explicitly set forth the additional curvature of the electrodes to conform with the same curvature of the transducer, the skilled artisan would recognize that, when modifying the SCC layer of Yuan to be the specific curvatures as claimed, the front and back electrodes sandwiching the sides of the SCC layer would necessarily be curved as well. See Annotated Fig. 6E of Yuan below.


    PNG
    media_image2.png
    421
    607
    media_image2.png
    Greyscale

Additionally, Yuan is silent with regards to the SCC layer being flexible, wherein the flexible SCC layer includes a polymer matrix comprising a material providing the flexibility to the flexible SCC layer.
Lee teaches the SCC layer being flexible (see Col. 4, lines 23-26: “The electrode 14 for a given transducer element 12 may be part of a flexible circuit 15 for providing the hot wire or excitation signal to that piezoelectric element 12.”). Weng, drawn to flexible ultrasound arrays (see Abstract) further teaches a flexible SCC layer including a polymer matrix comprising a material providing the flexibility to the flexible SCC layer (see paragraph [0061]: “Although piezoelectric ceramic layer 154 is not deformable, it comprises relatively thin strips of lead zirconate titanate (PZT) ceramic material that have been bonded to the supportive matching layer.  Kerfs 156 between these strips are filled with soft deformable material that connects the thin strips together and allow the kerfs to expand and contract during bending.”).


Regarding claim 2, Yuan teaches the invention substantially as claimed, however is silent with regards to an impedance matching layer of a thickness about 1/4 wavelength of a center frequency of an ultrasound signal transmitted by the transducer. Lee, drawn to a broadband phased array transducer teaches an impedance matching layer 62 above the SCC layer 48 (see Fig. 3 and Col. 6, lines 18-40). While Lee is silent with regards to the specific thickness of the matching layer being about 1/4 wavelength of a center frequency of a transmitted signal, and an aperture based on a center frequency, Lee teaches the preferred thickness of the matching layer or matching layers can be determined by a specific equation, governed by the thickness of the transducer element, the sound speed of the matching layer, and the sound speed of the transducer element (see Col. 12, line 66 - Col. 13, line 14). Lee further teaches that any thickness can be chosen depending on the variables above and the application that is desired. Further, it would have been an obvious matter of design choice to make the thickness of the matching layer by 1/4 wavelength of a center frequency of a transmitted signal, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the ultrasound transducer of Yuan to include the matching layer of Lee being the specific thickness as made obvious by Lee, so that the fraction bandwidth can be improved further and with 

Regarding claim 3, Yuan discloses the pillars having an aspect ratio of at least 2 (see paragraph [0049]; "The aspect ratio (depth:width) of the crystal pillars is typically greater than 2, or greater than 5, or greater than 10.").

Regarding claim 4, Yuan discloses the pillars having a thickness of about 50 pm or less (see paragraph [0049]; "The kerfs typically have a width of 5 pm or less, 4 pm or less, 3 pm or less, or 2 pm or less. The kerfs have a depth of at least 30 pm...").

Regarding claim 5, Yuan discloses the pillars covering at least a portion of a surface area of the SCC layer (see paragraph [0047]; laser light creates kerfs 606 on the flexible SCC layer, which leaves pillars covering a portion of the surface area, as seen in Fig. 6B).

Regarding claim 6, Yuan discloses the pillars have a cross section on a surface of the flexible SCC layer with a shape selected from the group consisting of a circle, a square, a rectangle, and a figure from a random pattern (see Figs. 6A-6E; the cross-section of the pillars is that of a rectangle).

Regarding claim 14, Yuan discloses the ultrasound transducer 312 being disposed within a distal portion 208 of the elongate member 102 (see Figs. 2 and 3) and rotatable with respect to a body of the elongate member 102 (see Paragraph [0023]; "In at least some embodiments, the imaging core 306 may be rotated about a longitudinal axis of the catheter 102. As the imaging core 306 rotates, the one or more transducers 312 emit acoustic pulses in different radial directions.").

Regarding claim 15, Yuan discloses the actuator 110 including a motor (see paragraph [0016]; "motor") and is coupled to the single ultrasound transducer 312 via a drive shaft 310 (see paragraph [0018]; "rotatable drive shaft").

Regarding claim 16, Yuan discloses a control system 104 configured to control activation of the single ultrasound transducer 312 to facilitate imaging (see paragraph [0023]).

Regarding claim 17, Yuan discloses a display 112 in communication with the control system 104 (see paragraph [0024]).

Regarding claim 18, Yuan discloses the elongate member 102 being a catheter (see paragraph [0017]; "catheter").

Regarding claim 19, Yuan discloses the invention as claimed, however is silent with regards to the convex lower surface having a center of curvature along an axis of an ultrasound beam of the single ultrasound transducer.
However, Lee teaches the convex lower surface having a center of curvature along an axis of an ultrasound beam of the single ultrasound transducer (see Fig. 13; the ultrasound beam that would be transmitted would be steered to have a focusing point directly ahead of the transducer at a 90-degree angle from center, and therefore, as a matter of beamforming, this configuration would necessarily allow for the convex lower surface to have a center of curvature along an axis of an ultrasound beam of the single ultrasound transducer.


Regarding claim 20, Yuan teaches the invention substantially as claimed, however is silent with regards to the convex lower surface having a center of curvature along an axis of an ultrasound beam of the single ultrasound transducer.
Lee teaches the convex lower surface having a center of curvature along an axis of an ultrasound beam of the single ultrasound transducer (see Fig. 13; the ultrasound beam that would be transmitted would be steered to have a focusing point directly ahead of the transducer at a 90-degree angle from center).
At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the ultrasound transducer of Yuan to include the center of curvature of the convex lower surface as taught by Lee, because with beamforming, this configuration would necessarily allow for the convex lower surface to have a center of curvature along an axis of an ultrasound beam of the single ultrasound transducer, in order to enhance the acoustic output and performance of the transducer array, as recognized by Lee.

Regarding claims 32-33, Yuan is silent with regards to at least the flexible SCC layer and front electrode being flexible and the front electrode having a thickness less than 1 micrometer. Lee teaches the SCC layer and front electrode being flexible (see Col. 4, lines 23-26: “The electrode 14 for a given transducer element 12 may be part of a flexible circuit 15 for providing the hot wire or excitation signal to that piezoelectric element 12.”). At the time of the invention, it would have been obvious to one In re Rose, 105 USPQ 237 (CCPA 1955). The skilled artisan would recognize that a small electrode would allow for minimization of the transducer element to fit within the vasculature of a patient.

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yuan in view of Chapelon, Lee, and Weng, as applied to claims 1-6 and 13-20, and 32-33 above, and in further view of Hastings et al., (US PG Pub 2007/0016065, hereinafter “Hastings”).
While Yuan discloses the invention substantially as claimed, Yuan is silent with regards to the SCC layer having an aperture based on a center frequency of an ultrasound signal transmitted by the single transducer.
Hastings, drawn to a phased array transducer composed of a plurality of independently controlled and excitable elements (see Abstract) teaches that the resolution or the beam width of the ultrasound probe is dependent on the wavelength (corresponding to the transducer center frequency) divided by the aperture, multiplied by a factor of 1.22. In shifting this equation to solve for the aperture, it can be seen that the aperture can be dependent on the central frequency, as well as the other elements (see paragraphs [0052]-[0053]). Therefore, the teachings of Hastings show that the skilled artisan would be at least capable of obtaining an aperture based on the center frequency, as they are related in a mathematical sense.
.

Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yuan in view of Chapelon, Lee, and Weng, as applied to claims 1-6 and 13-20, and 32-33 above, and in further view of Mamayek (US 6,390,985).
Regarding claim 29, Yuan is silent with regards to the pillars having a circular cross section on a surface of the SCC layer. Mamayek, drawn to a piezoelectric transducer (see Abstract) teaches a transducer with circular cross section on the surface of the SCC layer (see Figs. 2B-2C; see Col. 6, lines 36-39: “For example, as shown in FIG. 4A, a pillar 50 may be used having a generally circular or elliptical upper surface 54.” Emphasis added). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the cross-section of the pillars of Yuan to have a circular cross-section, as taught by Mamayek, in order to merge the pillars together to completely define a first transducer surface, as recognized by Mamayek.

Allowable Subject Matter
Claims 30-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


	


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M MCDONALD whose telephone number is (571)272-8356.  The examiner can normally be reached on Monday-Thursday, 11am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3793